DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon on 07/29/2022.
The application has been amended as follows:
1. (Currently Amended) An authentication method, wherein the method comprises:
receiving, by a mobility management network device, first link information, wherein the first link information is used to represent an access location of a residential gateway;
obtaining, by the mobility management network device, subscription information of the residential gateway, wherein the subscription information of the residential gateway comprises second link information of the residential gateway and second virtual interface information of the residential gateway, [[and]] the second link information is used to represent a location of the residential gateway, and the second virtual interface information is used to represent a service type of the residential gateway; and
verifying, by the mobility management network device, validity of the access location of the residential gateway based on the first link information and the second link information;
receiving, by the mobility management network device, first virtual interface information, wherein the first virtual interface information is used to represent a current service type of the residential gateway; and
verifying, by the mobility management network device, validity of a current service of the residential gateway based on the first virtual interface information and the second virtual interface information; and
sending, by the mobility management network device, a non-access stratum security mode command (NAS SMC) request message to the residential gateway, wherein the NAS SMC request message comprises the first virtual interface information, and the first virtual interface information is used by the residential gateway to verify whether the first virtual interface information is modified on an air interface.

2. (Currently Amended) The method according to claim 1, wherein there are a plurality of pieces of second link information; and
the verifying, by the mobility management network device, validity of the access location of the residential gateway based on the first link information and the second link information comprises:
if the first link information matches any one of the plurality of pieces of second link information, determining, by the mobility management network device, that the access location of the residential gateway is valid.

3. (Cancelled)	

4. (Currently Amended)	The method according to claim [[3]] 1, wherein there are a plurality of pieces of second virtual interface information; and
the verifying, by the mobility management network device, validity of a current service of the residential gateway based on the first virtual interface information and the second virtual interface information comprises:
if the first virtual interface information matches any one of the plurality of pieces of second virtual interface information, determining, by the mobility management network device, that the current service of the residential gateway is valid.


5-9. (Cancelled)	

10. A mobility management network device, wherein the mobility management network device comprises at least one processor configured to execute instructions stored in a memory, wherein the instructions instruct the at least one processor to:
receive first link information, wherein the first link information is used to represent an access location of a residential gateway;
obtain subscription information of the residential gateway, wherein the subscription information of the residential gateway comprises second link information of the residential gateway and second virtual interface information of the residential gateway, [[and]] the second link information is used to represent a location of the residential gateway, and the second virtual interface information is used to represent a service type of the residential gateway; [[and]]
verify validity of the access location of the residential gateway based on the first link information and the second link information; and
receive first virtual interface information, wherein the first virtual interface information is used to represent a current service type of the residential gateway; 
verify validity of a current service of the residential gateway based on the first virtual interface information and the second virtual interface information; and
send a non-access stratum security mode command (NAS SMC) request message to the residential gateway, wherein the NAS SMC request message comprises the first virtual interface information, and the first virtual interface information is used by the residential gateway to verify whether the first virtual interface information is modified on an air interface.

11. The mobility management network device according to claim 10, wherein there are a plurality of pieces of second link information; and
the instructions instruct the at least one processor to verify validity of the access location of the residential gateway based on the first link information and the second link information comprises:
if the first link information matches any one of the plurality of pieces of second link information, determine that the access location of the residential gateway is valid.

12. (Cancelled)	

13. (Currently Amended) The mobility management network device according to claim [[12]] 10, wherein there are a plurality of pieces of second virtual interface information; and
the instructions instruct the at least one processor to verify validity of the current service of the residential gateway based on the first virtual interface information and the second virtual interface information comprises:
	if the first virtual interface information matches any one of the plurality of pieces of second virtual interface information, determine that the current service of the residential gateway is valid.

14. (Cancelled) 

Allowable Subject Matter
Claims 1-2, 4, 10-11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10, the closest prior arts, Bali (20220182742) discloses that the methods and apparatus for controlling different IoT technology devices using a gateway apparatus are disclosed. In one embodiment, the gateway apparatus includes a 5G NR capable gateway having multiple wireless IoT interfaces, and the disclosed architecture has a unified application layer that operate irrespective of the different access technologies; this application software can be accessed by e.g., a user device with a comparable or counterpart application. Dimitrovski et al (20220060350) discloses that the first object is realized in that the system comprises at least one receiver, at least one transmitter, and at least one processor configured to use said at least one receiver to receive from a client device located in said mobile communication network a request to connect to a home area network, determine an identifier of a residential gateway in said home area network or of a fixed-line network to which said home area network is coupled, use said at least one transmitter to transmit a request for an address and a range of addresses in said home area network to said residential gateway or said fixed-line network corresponding to said determined identifier, use said at least one receiver to receive said address and said range of addresses from said residential gateway or said fixed-line network, use said at least one transmitter to transmit said address to said client device, use said at least one receiver and said at least one transmitter to establish a tunnel with said residential gateway, use said at least one transmitter to establish a forwarding rule at a forwarding function of said mobile communication network, said forwarding rule including said range of addresses and ensuring that data received from said client device and destined for a destination address in said range of addresses is forwarded to said residential gateway through said tunnel. Said at least one processor may be configured to receive a tunnel identifier relating to said established tunnel and include it in said forwarding rule to allow said data to be forwarded by said forwarding function. Bichot et al (10868795) discloses that at least one access point interface and configured to operate a plurality of network functions, said network equipment being connected to communicate with at least one terminal belonging to a network via at least one broadband residential gateway, wherein said method comprises: receiving, by the at least one access point interface, a data frame having a frame header including service chaining information in a destination address field and an address of the data frame in a source address field of the frame header from said at least one terminal; and modifying, by a service function forwarder of the network equipment, the frame header of said received data frame by replacing the service chaining information in the destination address field with an address of a virtual network function and replacing the address of the data frame in the source address field of the frame header with the service chaining information establishing network function chaining to forward data packets along an associated service path crossing a set of network functions without creating an additional header for embedding service chaining information. Peng et al (20200314024) discloses that includes a method of facilitating communications between a wireline network and a fifth generation (5G) network. The method includes transmitting, by an interworking function in a control plane (IF-CP) of a broadband network gateway (BNG), a registration request to a 5G core in the 5G network, the registration request carrying a temporary identifier (ID) with location information corresponding to a residential gateway (RG) in the wireline network; exchanging, by the IF-CP, authentication messages with the 5G core to authenticate the RG; exchanging, by the IF-CP, registration messages with the 5G core to complete registration; transmitting, by the IF-CP, a protocol data unit (PDU) session establishment request to the 5G core, the PDU session establishment request carrying an identifier (ID) of the RG; receiving, from the 5G core, a PDU session acknowledgement (ACK) and establishing a session, the PDU session ACK carrying a tunnel endpoint identifier (TED) of a user plane function (UPF) in the 5G core; providing, by the IF-CP, the TEID of the UPF in the 5G core to a user plane (IF-UP) of the BNG such that the IF-UP of the BNG is able to establish a tunnel based on the session; encapsulating a data packet with a tunnel header including the TEID of the UPF in the 5G core; and transmitting a data packet over the tunnel to the 5G core. Xi (WO 2017206088) discloses that The home base station obtains the verification information, where the verification information includes the first network topology information or the first identifier set of the network where the home base station is located at the first moment, where the first identifier set is at the first moment a set of identifiers of user equipment connected to the home base station, where the first network topology information includes a first-level topological relationship of the home base station, or includes a first-level to an N-th topology relationship of the home base station, where N≥ 2, N is an integer, the first time is a time when the home base station acquires the verification information and the verification information is used to instruct the verification node to verify the location of the home base station according to the first network topology information or the first identifier set.
The closest prior arts Bali, Dimitrovski et al, Bichot et al, Peng et al and Xi, fail to teach, verify validity of a current service of the residential gateway based on the first virtual interface information and the second virtual interface information; and send a non-access stratum security mode command (NAS SMC) request message to the residential gateway, wherein the NAS SMC request message comprises the first virtual interface information, and the first virtual interface information is used by the residential gateway to verify whether the first virtual interface information is modified on an air interface.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1, 10, obvious, over any of the prior art of record, alone or in combination.
Dependent claims 2, 4, 11 and 13 are either directly or indirectly dependent upon independent claims 1 and 10, therefore, are allowed in view of their dependence upon claims 1, 10. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643